648 F.2d 1039
26 Fair Empl.Prac.Cas.  139
Mary Weis COOPER, Plaintiff-Appellant,v.UNIVERSITY OF TEXAS AT DALLAS, Defendant-Appellee.
No. 80-1412.
United States Court of Appeals,Fifth Circuit.

Unit A
June 25, 1981.
Law Offices of James C. Barber, James C. Barber, Dallas, Tex., for plaintiff-appellant.
Martha H. Allan, Lonny Zwiener, Asst. Attys. Gen., Austin, Tex., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas, Patrick E. Higginbotham, Judge.
Before BROWN, GOLDBERG and AINSWORTH, Circuit Judges.
PER CURIAM:


1
The trial court's decision is affirmed on the basis of the insightful and well-reasoned opinion of the district judge.  Cooper v. University of Texas at Dallas, 482 F.Supp. 187 (N.D.Tex.1979).


2
AFFIRMED.